Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Claim Status
 
Claims 1-21 are pending for this application.


Double Patenting

1	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claims 2,3,4, 5,6,7,8,9,10,11,12,13,14,15,16,17,19,20 and 21  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2,3, 4,5,6,7,8,9,10,11,12,13,14,15,16,18,19  and 20 of U.S. Patent No. 10,742,321 . Although the of the following. 

(a) With respect to claims 2,3,4  of present application and claim 1,2 and 3  of U.S. Patent No. 10,742,321 teaches the same limitations as underlined below:

Present application
U.S. Patent No. 10,742,321
As per claim 2, A hub transmitter for a digital fiber link, comprising: a delta-sigma analog-to-digital converter (ADC) configured to (i) obtain a digitized sequence of an input analog signal within a target bandwidth of the digital fiber link, (ii) apply a noise transfer function (NTF) to the digitized sequence to generate a digitized output signal that is substantially separated, in the frequency domain, from quantization noise of the digitized sequence; and an output interface configured to transmit the digitized output signal to a remote receiving unit in operable communication with the digital fiber link, wherein the NTF of the ADC corresponds to a filter of the remote receiving unit, such that the remote receiving unit is enabled to, upon receipt of the transmitted digitized output signal, retrieve from the digitized output signal a second analog signal that is substantially similar to the input analog signal within the target bandwidth.  

As per claim 1, A communication system, comprising: a core network;  a hub in operable communication with the core network, and including a delta-sigma analog-to-digital converter (ADC) configured to (i) digitize a first analog 
signal from the core network into a sampled digitized signal, (ii) apply a 
noise transfer function (NTF) to the sampled digitized signal to generate a 
digitized output signal that is
substantially separated, in the frequency 
domain, from quantization noise of the sampled digitized signal;  a fiber node 
in operable communication with the hub, the fiber node including a passive 
filter corresponding to the NTF of the ADC, the passive filter configured to 
retrieve a second analog signal from the digitized output signal substantially 
similar to the first analog signal from the core network;  and a modem 
configured for operable communication with the fiber node to receive the second analog signal. 






The features of claim 1 of the present application that are not present in claim 1 of U.S. Patent No. 10,742,321 are :

“(i) obtain a digitized sequence of an input analog signal within a target bandwidth of the digital fiber link,” 
“an output interface configured to transmit the digitized output signal to a remote receiving unit in operable communication with the digital fiber link,”  
“wherein the NTF of the ADC corresponds to a filter of the remote receiving unit, such that the remote receiving unit is enabled to, upon receipt of the transmitted digitized output signal,”

	However, within analogous art , Weng et al. teaches “(i) obtain a digitized sequence of an input analog signal within a target bandwidth of the digital fiber link,…”(  the input analog signal to digital signal conversion and the band of interest taught within Paragraphs [0030-0032] and Paragraph [0083]- “…The digital cancellation filters 551, 553 in the digital cancellation logic 55 are on-chip filters used to attenuate signals and noise that are outside the band of interest. …”) ; 
“an output interface configured to transmit the digitized output signal to a remote receiving unit in operable communication with the digital fiber link,…” (Paragraphs [0030-0031]- Then, the analog signal u(n) is transmitted to the summer 201 and the single stage .DELTA..SIGMA.-modulator 20 further digitizes the analog signal u(n) and outputs a digital output y(n)….” And Paragraph [0046] and hub and interface block for the implementation taught within Paragraph [0174]) ;
“an output interface configured to transmit the digitized output signal to a remote receiving unit in operable communication with the digital fiber link,”  ( FIG. 4 and Paragraph [0081]- “The second signal converter 53 includes a second input summer 531, a second loop filter 532, a second S/H circuit 534 and a second quantizer 533.  In FIG. 6, the second signal converter 53 is assumed to be a single-stage .DELTA..SIGMA.-modulator.  However, the second signal converter 53 can also be a pipeline-based ADC, a successive approximation register (hereinafter, SAR), an NS-SAR, or a noise shaped ADC etc…”)
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement Delta-sigma modulator, analog-to-digital converter and associated signal conversion method based on multi stage noise shaping structure mentioned by  Weng et al. within the modified teaching  of the Systems and methods for delta-sigma digitization  mentioned by Wang et al.  for implementation a system and method for an analog-to-digital converter and an associated signal conversion method with multi stage noise shaping (MASH) structure.

As per claim 3, The transmitter of claim 2, wherein the filter of the remote receiving unit is a passive filter.
As per claim 2, The system of claim 1, wherein the passive filter of the fiber node is a bandpass filter. 



Although claim 3 of current application mentions the filter to be passive filter which obvious over claim 2 of patent application since the filter is mentioned also being passive filter and the fiber node is known to one in the ordinary skills in the art as also a remote unit. 

As per claim 4, The transmitter of claim 3,
 wherein the NTF includes a frequency response corresponding to a high pass filter configured for first frequency range greater than a second frequency range corresponding to the passive filter of the remote receiving unit.  

As per claim 3, The system of claim 2, wherein the NTF includes a frequency response corresponding to a high pass filter configured for first frequency range 
greater than a second frequency range corresponding to the bandpass filter.




(b) With respect to claims 5,6,7,8,9,10,11,12,13,14,15,16,17,19,20 and 21 ,  claims 4,5,6,7,8,9,10,11,12,13,14,15,16,18,19  and 20 of U.S Patent No. 10,742,321  the similarity within the  limitations as underlined below : 

As per claim 5, The transmitter of claim 2, 
wherein the delta-sigma ADC comprises a cascade-of-resonators feedback (CRFB) structure.  
  
As per claim 4,  The system of claim 1, wherein the delta-sigma ADC comprises a 
cascade-of-resonators feedback (CRFB) structure.

As per claim 6, The transmitter of claim 5, 
wherein the CRFB structure includes a digital-to-analog converter (DAC).  

As per claim 5,  The system of claim 4, wherein the CRFB structure includes a 
digital-to-analog converter (DAC). 

As per claim 7, The transmitter of claim 6, wherein the CRIFB structure includes (i) an input portion configured to receive the digitized sequence of the input analog signal, and (ii) an output portion configured to output the digitized output signal.
As per claim 6,   The system of claim 5, wherein the CRFB structure includes an input portion configured to receive the first analog signal from the core network, and an output portion configured to output the digitized output signal.
As per claim 8, The transmitter of claim 7, 
wherein the DAC is disposed along a feedback portion of the CRFB structure between the input portion and the output portion.  

 

As per claim 7,  The system of claim 6, wherein the DAC is disposed along a feedback portion of the CRFB structure between the input portion and the output portion.

As per claim 9, The transmitter of claim 6, 
wherein an order number of the CRFB structure corresponds to a number zeroes and poles of the NTF in an in-phase/quadrature (I/Q) plane.  

 
As per claim 8,    The system of claim 5, wherein an order number of the CRFB structure corresponds to a number zeroes and poles of the NTF in an in-phase/quadrature (I/Q) plane.

As per claim 10, The transmitter of claim 9, 
wherein the CRFB structure comprises a fourth-order ADC and wherein the NTF includes four zeroes and four poles in the I/Q plane.  
 
As per claim 9,   The system of claim 8, wherein the CRFB structure comprises a 
fourth-order ADC and wherein the NTF includes four zeroes and four poles in the 
I/Q plane. 

As per claim 11, The transmitter of claim 10, wherein the NTF includes two conjugate pairs of zeroes and poles.
As per claim 10,   The system of claim 9, wherein the NTF includes two conjugate pairs of zeroes and poles.
As per claim 12, The transmitter of claim 10, 
wherein the delta-sigma ADC further includes a sampling unit configured to digitize the input analog signal into the digitized sequence at a sampling rate of at least 32 GSa/s.  
As per claim 11, The system of claim 9, wherein the delta-sigma ADC is configured to digitize the first analog signal into the sampled digitized signal at a 
sampling rate of at least 32 GSa/s.

As per claim 13, The transmitter of claim 12, 
wherein the delta-sigma ADC is further configured to generate the digitized output signal at 32 Gbaud or greater. 
As per claim 12, The system of claim 11, wherein the delta-sigma ADC is further 
configured to generate the digitized output signal at 32 Gbaud or greater.

As per claim 14, The transmitter of claim 12, 
wherein the CRFB structure comprises a quantizer disposed proximate the output portion.  
  As per claim 13, The system of claim 11, wherein the CRFB structure comprises a 
quantizer disposed proximate the output portion.


As per claim 15, The transmitter of claim 14, 
wherein the feedback portion of the CRFB structure operably connects the DAC with a digitized waveform output from the quantizer.  
As per claim 14,  The system of claim 13, wherein the feedback portion of the CRFB 
structure operably connects the DAC with a digitized waveform output from the 
quantizer. 

As per claim 16, The transmitter of claim 15,
 wherein the quantizer is a one-bit quantizer, and wherein the digitized waveform is an on-off keying (OOK) signal. 
As per claim 15,  The system of claim 14, wherein the quantizer is a one-bit quantizer, 
and wherein the digitized waveform is an on-off keying (OOK) signal.

As per claim 17, The transmitter of claim 15,
 wherein the quantizer is a two-bit quantizer, and wherein the digitized waveform is a four-level pulse amplitude modulation (PAM4) signal.  

As per claim 16, The system of claim 14, wherein the quantizer is a two-bit quantizer, 
and wherein the digitized waveform is a four-level pulse amplitude modulation 
(PAM4) signal.


As per claim 19, The transmitter of claim 2, 
wherein the digitized sequence of the input analog signal includes one or more communication channels transmitted according to the data over cable service interface specification (DOCSIS).
As per claim 18,   The system of claim 1, wherein the first analog signal includes one or more communication channels transmitted according to the data over cable 
service interface specification (DOCSIS).

As per claim 20, The transmitter of claim 19, 
wherein the second analog signal includes one or more retrieved DOCSIS communication channels corresponding to the one or more transmitted DOCSIS communication channels from the first analog signal.  

As per claim 19, The system of claim 18, wherein the second analog signal includes one or more retrieved DOCSIS communication channels corresponding to the one or more transmitted DOCSIS communication channels from the first analog signal.

As per claim 21, The transmitter of claim 20,
 further configured to assign a modulation format to each DOCSIS carrier of the one or more transmitted DOCSIS communication channels according to a carrier-to-noise ratio of the particular DOCSIS communication channel.   

As per claim 20, The system of claim 19, wherein the hub is configured to assign a 
modulation format to each DOCSIS carrier of the one or more transmitted DOCSIS 
communication channels according to a carrier-to-noise ratio of the particular 
DOCSIS communication channel.




Conclusion


3. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S ISMAIL whose telephone number is (571)272-9799.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on ((571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR S ISMAIL/
Primary Examiner, Art Unit 2637